Citation Nr: 0023147	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to the service-connected bilateral 
symptomatic flat feet with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claims file was subsequently 
transferred to the Salt Lake City, Utah VA RO.

In May 1998, the Board reopened the claim of entitlement to 
service connection for a bilateral foot disorder and remanded 
that issue along with the issues of entitlement to service 
connection for a bilateral ankle disorder and a right knee 
disorder.  In a January 1999 rating decision, service 
connection was granted for symptomatic bilateral flat feet 
with plantar fasciitis, and a 10 percent disability rating 
was granted effective June 29, 1994.  The veteran expressed 
disagreement with both the disability rating and the 
effective date of the grant of service connection for the 
bilateral foot disorder, but did not perfect her appeal.  She 
did perfect her appeal on the issue of entitlement to a 
temporary total convalescent rating for a service-connected 
disability and the issues of entitlement to service 
connection for a tailor's bunion of the right foot, Hepatitis 
C, gastroenteritis, and a low back disorder.  However, in a 
fax dated May 30, 2000, the veteran indicated that she was 
withdrawing all issues except for the issue of entitlement to 
service connection for a right knee disorder.  Therefore, the 
issue is as stated on the title page.


REMAND

In 1994, the Boston, Massachusetts, VA RO received records 
from a VA medical center in Baltimore, Maryland, for 
treatment from 1989 to 1992.  In 1995, that RO requested 
additional records several times for treatment from 1981 to 
1994 from VA medical centers in Baltimore, Maryland; no 
response was received.  At an August 1995 hearing held at the 
Boston, Massachusetts, VA RO before a hearing officer, the 
veteran testified that she was recently treated for her right 
knee at the Bedford, Massachusetts, VA Medical Center and the 
Boston, Massachusetts, VA Satellite Outpatient Clinic, 
located on Causeway Street.  August 1995 Transcript. at 10.  
In May 1996, that RO only requested records pertaining to a 
lung disorder from the Bedford, Massachusetts, VA Medical 
Center.  However, records pertaining to other than a lung 
disorder were sent, and it appears that all available records 
from the Bedford VA Medical Center are of record.  In the 
January 1999 VA examination report, it was noted that the 
veteran had been treated at VA medical centers in Boston, 
Massachusetts, and Baltimore, Maryland, and, more recently, 
at the University of Utah.  It also appears that records from 
these facilities for the periods of time then indicated by 
the veteran are in the claims folder .  However, in March 
2000, the National Personnel Records Center indicated that 
they have in-patient records for the veteran as a military 
dependent for treatment at Walter Reed Army Medical Center 
and Fort Meade for 1983 and 1985, respectively.  At her June 
2000 Travel Board hearing before the undersigned, the veteran 
testified that she had knee surgery at either Walter Reed 
Army Medical Center or, as she believed, a VA medical center 
in Baltimore, Maryland.  June 2000 Transcript. at 7.  She 
also said that the VA was her current health care provider.  
Id. at 3.  All of these records need to be obtained.  
Furthermore, she indicated at that hearing that no medical 
professionals at the VA would provide a medical opinion in 
writing relating her right knee disorder to her bilateral 
foot disorder, but she testified at her April 1998 hearing 
that medical professionals had told her that her right knee 
disorder was related to her bilateral foot disorder.  Id. at 
3-4, April 1998 Transcript. at 10-11.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that there is 
some duty to assist a claimant in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
her right knee since June 1998.  The 
veteran should be asked to identify any 
medical professionals who have related 
her right knee disorder to active service 
or to her service-connected bilateral 
foot disorder.  The medical professionals 
should be identified by name and medical 
facility, and the veteran should also 
identify the approximate date on which 
any such opinions were expressed to her.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain any medical records identified by 
the veteran that are not already in the 
claims file, including the records of any 
medical professionals who relate the 
veteran's right knee disorder to active 
service or to her service-connected 
bilateral foot disorder.  In any event, 
the RO should attempt to obtain 
additional records from the VA medical 
facilities located in Baltimore, 
Maryland, including the facility at Loch 
Raven, for treatment in 1985 and 1986, 
the alleged time of knee surgery.  The RO 
should also obtain medical records 
pertaining to treatment of the veteran at 
the Salt Lake City, Utah, VA Medical 
Center from 1998 to the present.

2.  The RO should contact the National 
Personnel Records Center and obtain all 
medical records pertaining the veteran as 
a military dependent in the facilities 
referred to in the Center's March 2000 
letter.

3.  After the development requested has 
been completed to the extent possible, 
the RO should review the case and 
determine whether additional development 
is necessary if the claim is found to be 
well grounded.  Any such additional 
development, such as obtaining VA 
examination, should be undertaken.  The 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


